Citation Nr: 1751194	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-05 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Whether referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected anxiety disorder is warranted.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from November 1988 to February 1992 and from June 1998 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in St. Paul, Minnesota, which granted service connection for an anxiety disorder and assigned an initial 30 percent disability rating, effective from April 26, 2008, the day after the Veteran's separation from service.  In an April 2016 decision, the Board also found that the issue of entitlement to a TDIU was properly before it pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This case was most recently before the Board in April 2016, where, in pertinent part, the Board remanded the issue of entitlement to a TDIU for additional development.  Further, the Board remanded the issue of referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected anxiety disorder as intertwined with the TDIU issue under Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the instant decision again remands the issue of entitlement to a TDIU, and as the extraschedular issue was remanded only because the Board found it to be intertwined with the TDIU issue, the Board need not address Stegall compliance at this time.

While the Board previously remanded the issue of referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected anxiety disorder as intertwined with the issue entitlement to a TDIU, the Board finds the extraschedular rating issue to be ripe for adjudication at this time.  In Brambley, the United States Court of Appeals for Veterans Claims (Court) held that "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability."  Brambley, 17 Vet. App. at 24.  In the instant decision, the Board once again remands the issue of entitlement to a TDIU solely to obtain a complete employment history from the Veteran.  

As will be discussed below, in the instant decision the Board finds that an extraschedular rating for the service-connected anxiety disorder is not warranted, as the Veteran's mental health symptomatology is specifically contemplated by the schedular rating criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A record of the Veteran's employment history will have no bearing on the question of whether the mental health symptoms are specifically contemplated by the schedular rating criteria; therefore, the Board finds that the issue of whether referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected anxiety disorder is warranted is ripe for adjudication.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's anxiety disorder disability picture does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.


CONCLUSION OF LAW

The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for adjudication of an extraschedular rating for the service-connected anxiety disorder have not been met.  38 C.F.R. § 3.321(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision once again remands the issue of entitlement to a TDIU, no further discussion of VA's duties to notify and assist is necessary concerning that issue.

While the Board's April 2016 decision remanded the question of entitlement to an extraschedular disability rating for the service-connected anxiety disorder, in that same decision, the Board addressed the issue of a higher initial disability rating for the service-connected anxiety disorder.  At that time, the Board found that VA had met its duties to notify and assist, and the Veteran has not challenged this finding.

Since the issuance of the April 2016 Board decision, the Veteran received VA mental health examinations in June 2016 and February 2017.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, taken together, the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.

There remains no question as to the substantial completeness of the issue of whether referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected anxiety disorder is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Extraschedular Referral Consideration

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Under Diagnostic Code 9434, a 10 percent rating will be assigned for a mental disability which is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A 30 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2017).

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155 (West 2014); see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. 
§ 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126 (2017).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  See also Bankhead v. Shulkin, No. 15-2404 (Vet. App., Mar. 27, 2017) (indicating that the Board should consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating).

The report from a June 2008 VA mental health examination conveys that the Veteran was fully oriented to person, place, and time, and was casually dressed and well groomed.  The Veteran was socially reserved with variable eye contact, and typically gave brief unelaborated responses to questions.  The Veteran also appeared to have intact memory for both short and long-term information.  The Veteran's speech output was generally fluent and articulate with perhaps a lower than average range of vocabulary.  Thought form was logical and coherent with content relative to questions posed by the examiner.  Affective expression was mildly blunted and the Veteran's mood was euthymic and serious.  The Veteran denied having any suicidal, homicidal or psychotic ideation or perceptions, and there was no evidence of any.  The Veteran's self-report suggested there was adequate judgment in daily functioning and some insight into the psychological symptoms.  There were no apparent problematic characterological traits associated with the Veteran's current functioning.  The examiner found that the Veteran credibly reported having periodic upsetting memories (like or similar to impaired judgment), nightmares (like or similar to chronic sleep impairment or anxiety), sleep disturbance, and daily efforts to avoid thinking or talking about experiences in Iraq (like or similar to depressed mood or anxiety).  A GAF of 65 was assigned.

The report of an October 2009 VA mental health examination reflects that upon examination the Veteran was alert and oriented to time, place, and date, was casually dressed and well groomed, and had retarded psychomotor activity.  Eye-contact was fair and speech was slow and impoverished (like or similar to circumstantial, circumlocutory, or stereotyped speech).  The Veteran's thought processes were generally within normal limits but they were also slow and impoverished (like or similar to impaired abstract thinking).  Thought content was fairly difficult to follow and frequently off the subject (like or similar to impaired abstract thinking).  The Veteran's mood was described as "okay" and affect was restricted (like or similar to flattened affect).  At the conclusion of the examination a GAF of 60 was assigned.

VA progress notes dated in October and November 2009 contain GAF scores of 55.  VA treatment records include a report of Psychiatry Partial Hospitalization (PPH) with an integrated discharge summary of treatment over several weeks from February 22, 2010 to March 18, 2010.  The report contains GAF scores of 34 on admission of 45 on discharge.  An associated treatment report dated February 2010 contains a GAF score of 25.

A March 2010 VA mental health psychiatric evaluation report conveys that the Veteran had attempted suicide due to his spouse's infidelity.  At that time, the Veteran denied any lingering suicidal ideation, intent, or plan.  Per the report, a GAF score of 55 was assigned.  VA outpatient mental health treatment notes dated from March to July 2014 contain GAF scores ranging from 45 to 68.  

The Veteran received another VA mental health examination in August 2014.  Upon examination symptoms included depressed mood, anxiety, chronic sleep impairment, impaired abstract thinking, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, suicidal ideation, nightmares (like or similar to anxiety or chronic sleep impairment), intrusive thoughts of combat, and mild irritability (like or similar to anxiety).  The VA examiner found that, taken together, the symptoms resulted in occupational and social impairment with reduced reliability and productivity.  A GAF of 65 was assigned.

In June 2016, another VA mental health examination was conducted.  Per the examination report, the Veteran's symptoms included depressed mood, anxiety, and flattened affect.  Judgment was fair, thought process was logical and goal-directed, there was no evidence of a thought disorder and/or hallucinations or delusions, and the Veteran denied any suicidal or homicidal ideation.  At the conclusion of the examination the VA examiner opined that the symptoms showed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Finally, the Veteran received a new VA mental health examination in February 2017.  At that time, the Veteran's symptoms included depressed mood, anxiety, mild memory loss, flattened affect, and difficulty adapting to stressful circumstances, including work or a work-like setting.  Additional symptoms advanced by the Veteran were like or similar to those discussed above.  At the conclusion of the examination the VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.

There are extensive VA treatment records detailing the symptoms and treatment of the service-connected anxiety disorder beyond those records discussed above, but reflects symptoms and occupational and social impairment consistent with those noted, as reported by the Veteran and noted on examinations and during treatment.  Having reviewed all the records, the Board notes that the VA treatment records not specifically itemized reflect anxiety disorder symptoms and occupational and social impairment similar to, and consistent with, those already discussed above, such that a detailed reporting of specific items of evidence in the VA treatment records would not illuminate the symptoms or occupational and social impairment the Veteran experienced during the rating period.

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9413, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology and degree of occupational and social impairment.  The diagnostic criteria convey that compensable ratings will be assigned for anxiety which manifests by various levels of occupational and social impairment.  Symptoms of the anxiety disorder included periodic upsetting memories (like or similar to impaired judgment), daily efforts to avoid thinking or talking about experiences in Iraq (like or similar to depressed mood or anxiety), slow and impoverished speech (like or similar to circumstantial, circumlocutory, or stereotyped speech), thought content fairly difficult to follow and frequently off the subject (like or similar to impaired abstract thinking), suicidal ideation, depressed mood, anxiety, chronic sleep impairment, impaired abstract thinking, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, suicidal ideation, nightmares (like or similar to anxiety or chronic sleep impairment), intrusive thoughts of combat, and mild irritability (like or similar to anxiety).

As discussed above, all the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  The evidence in this case includes GAF scores ranging from 25 to 68, which reflect an overall assessment of severity of symptoms or degree of occupational and social impairment, which is relevant to the degree of occupational and social impairment upon which anxiety is rated.  For these reasons, the Veteran's service-connected anxiety disorder has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227.

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.


ORDER

Referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the service-connected anxiety disorder is denied.


REMAND

TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b) (2017).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Veteran separated from service in April 2008.  As noted in a June 2016 VA opinion, the Veteran "has provided inconsistent information about his employment and work history over the last 10 years to various providers."  Having reviewed all the evidence of record, the Board is simply unable to determine what, if any, jobs the Veteran worked after separating from service in April 2008.  While some of the evidence indicates that the Veteran has remained unemployed since service separation, including the Veteran's own statements, other evidence indicates that the Veteran has worked on various occasions over the past 10 years.  For instance, the report from the October 2009 VA mental health examination implies that the Veteran worked at a casino from August 2008 until March 2009.  As noted in the February 2017 VA employment opinion report, several records indicate that the Veteran worked until 2011.  For these reasons, the Board finds remand to obtain a complete working history from the Veteran to be warranted.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The AOJ should send a letter to the Veteran requesting a complete employment history from service separation in April 2008 to the present.  Along with the letter, the AOJ should also provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Further, the AOJ should request that the Veteran provide a copy of all federal tax returns, with supporting documentation such as W-2s, for the period from 2008 to the present.  The AOJ should inform the Veteran that failure to provide the requested information could result in denial of TDIU benefits.

2.  Once the AOJ has received the requested employment history from the Veteran, the AOJ should send all identified employers a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).

3.  Then, after any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H.SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


